Bell, J.
1. This being a suit on a note, by the administrator of the deceased payee, the court did not err in excluding the testimony of the defendant maker as to a payment claimed to have been made to the plaintiff’s intestate. Civil Code (1910), § 5858, par. 1.
2. But, the defendant having introduced another witness, who was . not impeached nor otherwise discredited, and who testified positively -and unequivocally in support of the plea of payment, the verdict in favor of the plaintiff and "against the plea was contrary to the evidence, and should have been set aside on the defendant’s .motion for a new trial. Weill v. Hill, 32 Qa. App. 381 (2) (123 S. E. 30).

Judgment reversed.


Jenkins, P. J., and Stephens, J., eonour.

■J. P. Broolce, for plaintiff in error.
A. B. Tollison, contra.